DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-23 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,024024 issued from US Application 16/062,159. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations regarding an computer implemented method for perfusion-weighted image analysis, wherein the patented claims are both co-extensive and narrower in scope then the currently filed claims and as such anticipate the instant claims.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prisk et al. (US PGPub US 2013/0338489 Al), hereby referred to as “Prisk”, in view of Sharma et al. (US PGPub US 2015/0112182 A1), hereby referred to as “Sharma”. 

Consider Claims 1 and 13. 
Prisk teaches: 
1. A computer-implemented method for analyzing perfusion-weighted imaging, the method comprising: / 13. A processor programmed execute instructions stored in a non-transitory computer readable media to cause the processor to carry out steps comprising: (Prisk: abstract, Methods, devices, and systems are disclosed for implementing a fully quantitative non-injectable contrast proton MRI technique to measure spatial ventilation-perfusion (VA/Q) matching and spatial distribution of ventilation and perfusion. In one aspect, a method using MRI to characterize ventilation and perfusion in a lung includes acquiring an MR image of the lung having MR data in a voxel and obtaining a breathing frequency parameter, determining a water density value, a specific ventilation value, and a perfusion value in at least one voxel of the MR image based on the MR data and using the water density value to determine an air content value, and determining a ventilation-perfusion ratio value that is the product of the specific ventilation value, the air content value, the inverse of the perfusion value, and the breathing frequency.)
- 1. receiving perfusion-weighted imaging data acquired from a subject having received an injection of a contrast agent using an imaging system; (Prisk: [0014] Various implementations of the above aspect can include one or more of the following features. The method can include acquiring Tl weighted images without a hyperpolarized gas. The Tl weighted images can be 2D images. The Tl weighted images can be 3D images. The acquiring Tl weighted images can use oxygen as an inhaled contrast agent. The method can further include producing an image that shows specific ventilation for each voxel associated with the acquired MR image. The method can include the specific ventilation being used as an indicator of a pulmonary pathological condition. [0034]-[0036], [0042])
- 13. accessing perfusion-weighted imaging data; (Prisk: [0042] The exemplary MR image processing unit (120) can include a processor (121) that can be in communication with an input/output (I/O) unit (122), an output unit (123), and a memory unit (124). MR image processing unit (120) can be implemented as one of various data processing systems, such as a personal computer (PC), laptop, tablet, and mobile communication device. To support various functions of MR image processing unit (120), the exemplary processor (121) can be included to interface with and control operations of other components of MR image processing unit (120), such as the exemplary I/O unit (122), the exemplary output unit (123), and the exemplary memory unit (124).)
- 1. modeling at least one voxel associated with the perfusion-weighted imaging data using a processor; / 13. generating an input patch for each selected voxel associated with the perfusion-weighed imaging data (Prisk: [0072] In one example, following a sudden change in inspired fraction of 0 2 (F 1 0 2 ), the rate of change of the alveolar 0 2 concentration is a function of the local specific ventilation, e.g., lung units with higher specific ventilation reach a new equilibrium faster than units with lower specific ventilation. The time it takes to reach a new equilibrium is a measure of the local specific ventilation. This time can be reflected in the MR images. [0073] Exemplary Lung Unit Model and Simulated Data [0074] An exemplary model of a lung unit is disclosed that can be used to translate the MRI signal rise time into a quantification of specific ventilation. The exemplary model of a lung unit corresponds to the voxel size measured with the MRI. The variable of interest in the exemplary model is the rate of equilibration (e.g., the rise time). For example, dead space, water vapor and end tidal partial pressure of CO2 (PCO2), factors that change the steady state equilibrium partial pressure ofO2 (P AO2), but remain largely constant during, can be ignored in many instances, as described herein. The exemplary lung unit model describes the temporal behavior of the 0 2 concentration from the air breathing equilibrium value to the new 100% 0 2 steady state. [0075]-[0077], [0078] FIG. 6 shows illustrations and plots of specific ventilation of an exemplary lung unit model.)
- 1. c) extracting spatio-temporal features for each modeled voxel; / 13. applying a processor to the generated input patch to extract spatio-temporal features; (Prisk: [0034]-[0036], [0065] FIGS. 5A and 5B show two exemplary plots of the spatial distribution of VA, Q and V A/Q for two healthy normal subjects. Plot (501) shown in FIG. SA features spatial distribution of VA, Q and V A/Q of one normal healthy subject. Plot (502) shown in FIG. 5B features spatial distribution of VA, Q and VA/Q of the other normal healthy subject. The diagonal red line (510) represents a VA/Q ratio of 1. Voxels above line (510) have a V A/Q ratio above 1 (e.g., 'higher' VA/Q ratio). Voxel points below line (510) have a 'lower' VA/Q ratio. Plot (501) and plot (502) exhibit the overall VA/Q distribution slightly above 1, in which the majority of points range between a VA/Q ratio of0.5 and 3. The range of VA/Q ratios can be considered important because it can be shown that this is the range of V A/Q ratios consistent with normal blood oxygenation and thus representing optimal V A/Q matching.)
- 1. d) estimating at least one perfusion parameter for each modeled voxel based on the extracted spatio-temporal features; / 13. computing, at least one perfusion parameter using the spatio-temporal features extracted;; (Prisk: [0063] For each voxel, a VA/Q ratio can be calculated by dividing the resultant VA image data ( e.g., image (303)) by the quantitative value of perfusion in a voxel from an image ( e.g., image ( 401 )), e.g., from quantitative perfusion data measured using the ASL technique in process (230). V A/Q can be determined for each voxel, which is represented in Eq. (2): VA/Q[SV/x(l-density)/ASL] x fB (2) where V A/Q represents a quantitative ratio of alveolar ventilation to perfusion and ASL represents quantitative perfusion data. From Eq. (2), VA/Q is represented in units of [mL (fresh gas)]/[mL (blood)]. [0064] Process (240) can further include a process to evaluate spatial distribution of VA, Q and V A/Q ratios, the relationship of a(V AIQ), the standard deviation (SD) of VA/Q ratios in logarithmic space, and a(VA) and o(Q), the SD of the individual ventilation and perfusion distributions (e.g., in 2D) logarithmic space. For example, after calculating the voxel by voxel V A/Q ratio, some 5000-7000 points may be left, which can then be probed in a variety of ways. For example, plots of regional VA versus Q can be generated and the histograms of the individual distributions (VA, Q, and VA/Q) can be quantified. The correlation (r) between regional V A/Q and VA and Q can be calculated.)
- 1. and e) generating a report using the at least one perfusion parameter indicating perfusion in the subject. / 13. and generating a report using the at least one perfusion parameter.. (Prisk: [0083] A linear relationship can exist between R=1/T1 and F 102. The slope and zero crossing values reported for the RI-F 1 0 2 function can result in an almost linear relationship between T1 and F 102 in the range used in the exemplary model and simulation (e.g., F 102=0.21 or 1.0). [0084] Based on numerical simulations, for the inversion time described ( e.g., 1000 m/sec) and the variation of Tl with inspired oxygen concentration, the error involved in assuming that the MR signal varies linearly with oxygen concentration is <3% for these exemplary implementations. The calibration curve can be based on this assumption.)
Prisk does not teach: 
-1. b. using a four-dimensional ("4D") convolutional neural network / 3. applying a four-dimensional ("4D") convolutional neural network to the generated input patch
Sharma teaches: 
1. A computer-implemented method for analyzing perfusion-weighted imaging, the method comprising: / 13. A processor programmed execute instructions stored in a non-transitory computer readable media to cause the processor to carry out steps comprising: (Sharma: A method and system for determining fractional flow reserve (FFR) for a coronary artery stenosis of a patient is disclosed. In one embodiment, medical image data of the patient including the steno sis is received, a set of features for the stenosis is extracted from the medical image data of the patient, and an FFR value for the stenosis is determined based on the extracted set of features using a trained machine-learning based mapping. In another embodiment, a medical image of the patient including the steno sis of interest is received, image patches corresponding to the steno sis of interest and a coronary tree of the patient are detected, an FFR value for the steno sis of interest is determined using a trained deep neural network regressor applied directly to the detected image patches.)
- 1. accessing perfusion-weighted imaging data; (Sharma: [0026] The prediction phase is an online process, whereby an FFR value for a new dataset (unseen data) is calculated by using the learned mapping from the training phase. To achieve this, the required features are extracted from the new dataset and the values for the features are used as input to the pre-learned mapping. [0027] FIG. 1 illustrates a method of training a machine learning based mapping for determining FFR according to an embodiment of the present invention. The method of FIG. 1 is used to implement the training phase that results in a trained mapping for determining FFR. FIG. 2 illustrates a framework for implementing the method of FIG. 1 according to an embodiment of the present invention.)
- 13.. accessing perfusion-weighted imaging data; (Sharma: [0022] Fractional Flow Reserve (FFR) is a functional measure for determining the hemodynamic significance of a coronary stenosis. FFR is defined as the fraction of the flow in the stenosed vessel to the flow in a normal vessel, both of which are determined at maximal hyperemia Normal vessel is hypothetical (i.e., if the stenosis is not present). Since such as normal vessel is not present, an alternate pressure-based formulation is typically used for quantifying FFR. Due to the coronary auto-regulation mechanism, the resting flow remains constant in a range of perfusion pressures. Auto-regulation is achieved by lowering the microvascular resistance. In order to calculate FFR via pressure measurements, one needs to operate in the maximal hyperemia regime, where the pressure is directly proportional to the flow (since the myocardial resistance is now fixed at its lowest value and can change no further). As a result, flow-rate terms can be substituted by appropriate perfusion pressure terms, all of which can be measured in the stenosed vessel, with no need for the hypothetical normal vessel. [0100]-[0101])
- 1. modeling at least one voxel associated with the perfusion-weighted imaging data using a four-dimensional ("4D") convolutional neural network;; / 13. generating an input patch for each selected voxel associated with the perfusion-weighed imaging data (Sharma: [0028] Referring to FIG. 1, at step 100, training data is received. The training data is a database of stenoses from multiple patients, with each stenosis having a ground truth FFR value. The ground truth FFR value for each stenosis can be an invasively measured FFR value. FIG. 2 illustrates a framework for implementing the method of FIG. 1 according to an embodiment of the present invention. As shown in FIG. 2, the training data 200 can include anatomical data 202, functional data 204, and demographic data 206 for each training instance, as well as the ground truth measured FFR value 208 for each training instance. The anatomical data 202 can include one or more medical images of the stenosis. For example, the anatomical data 202 can include medical imaging data obtained using one or more medical imaging modalities, such as Computed Tomography (CT), X-ray angiography, Magnetic Resonance Imaging (MRI), Ultrasound, IntraVascular Ultrasound (IVUS), Optical Coherence Tomography (OCT), etc. The functional data 204 can include functional measurements, such as blood pressure, heart rate, and ECG measurements, as well as data relating to one or more medical imaging tests for a patient, such as data from a perfusion scan (e.g., SPECT, PET, etc.) or data related to contrast agent propagation in medical images. The demographic data 206 can include demographic information, such as age, gender, height, and weight, etc. Although not shown in FIG. 2, the training data can also include various other types of data, such as in-vitro diagnostics data, genotype of the patient, lifestyle factors of the patient, and patient history.)
- 1. c) extracting spatio-temporal features for each modeled voxel; / 13. applying a four-dimensional ("4D") convolutional neural network to the generated input patch to extract spatio-temporal features; (Sharma: [0089]-[0097], [0089] FIG. 12 illustrates a method of training series of deep neural networks for object detection according to an embodiment of the present invention. The method of FIG. 12 can be used to train deep neural networks for detecting the image patches corresponding to the stenosis and coronary tree anatomy. Referring to FIG. 12, at step 1202, training images are received. In particular, a plurality of training images are loaded from a database. At least a subset of the training images are annotated with the pose (position, orientation, and scale) of the object of interest. The training images may also include non-annotated images as well.)
- 1. d) estimating at least one perfusion parameter for each modeled voxel based on the extracted spatio-temporal features; / 13. Computing, at least one perfusion parameter using the spatio-temporal features extracted; (Sharma: [0092] At step 1210, a second deep neural network is trained to detect position-orientation candidates. In a possible implementation, the second deep neural network may be a discriminative deep neural network that inputs image patches of an image corresponding to the hypotheses in the position orientation search space and for each image patch calculates a probability that the image patch is the object of interest. In another possible implementation, the second deep neural network may train a regressive function that inputs image patches of an image corresponding to the hypotheses in the position-orientation search space and calculates a difference vector in the position-orientation parameter space for each input resulting in a predicted position and orientation and a corresponding image patch in the image. At step 1212, the position-orientation hypotheses are passed through the trained second deep neural network and a number of best position-orientation candidates are kept. [0093] At step 1214, the position-orientation candidates are augmented with scale parameters to generate hypotheses in the position-orientation-scale search space)
- 1. and e) generating a report using the at least one perfusion parameter indicating perfusion in the subject. / 13. and generating a report using the at least one perfusion parameter; and an output for displaying the report to communicate perfusion in the subject. (Sharma: [0096] Returning to FIG. 10, at step 1006, an FFR value is determined for the steno sis by applying a trained deep neural network regressor directly to the detected image patches. The machine learning algorithm in this case is directly applied on the detected image patches, which contain the original structure of the medical image along with the associated label from step 1004. In training the deep neural network regressor used in step 1006, the goal is to learn the association between those image patches and the hemodynamic quantity of interest for specific stenosis (e.g., FFR or pressure drop). Using such an approach, it is not necessary to first extract anatomical features (such as radius of the stenosis, length of the stenosis, etc.) from the images. [0097] FIG. 13 illustrates applying a trained deep neural network regressor to image patches to determine an FFR value for a stenosis according to an embodiment of the present invention. [0099] In step 1006 of FIG. 10, once the image patches are detected in step 1004, the trained deep neural network regressor is applied directly to the detected image patches, which results in a stenosis specific FFR value for each stenosis. [0100] Returning to FIG. 10, at step 1008, the FFR value is output. For example, the FFR value can be displayed on a display device of a computer system. The FFR value can also be stored on a memory or storage of a computer system.) 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Prisk’s method and system for perfusion-based MR imaging to leverage Sharma’s system for machine learning of fractional flow assessment, as they are both directed towards the field of medical imaging. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Prisk in order to improve the perfusion based MR imaging to further incorporate automated diagnostic data relying on machine learning that can accurately classify and quantify the resultant image data as proposed by Sharma. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Prisk, while the teaching of Sharma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the overall classification of perfusion-based MR image data using a trained deep neural network on detected image patches. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Consider Claims 2 and 14. 
The combination of Prisk and Sharma teaches: 2. The method of claim 1, wherein the perfusion-weighted imaging data comprises at least one of dynamic susceptibility contrast ("DSC") imaging data and dynamic contrast enhanced ("D CE") imaging data. / 14. The system of claim 13, wherein the perfusion-weighted imaging data comprises at least one of dynamic susceptibility contrast ("DSC") imaging data and dynamic contrast enhanced ("D CE") imaging data.
 (Sharma: [0034] The anatomical features extracted from the medical image data can also include parameters characterizing cardiac anatomy and function, such as end-systolic volume (ESV), end-diastolic volume (EDY), ejection fraction (EF), endocaridal volume, epicardial volume, myocardial volume, trabeculae and papillary muscle volume and mass, left and right ventricular volume and mass, characteristics of contrast agent attenuation (e.g., different intensity values for each voxel from different frames of a medical image sequence), and characteristics of contrast agent propagation ( e.g., a number of frames to propagate contrast agent). [0035] Additional features may be extracted from functional measurements and/or demographic information for a patient associated with each training instance. Such features can include systolic blood pressure, diastolic blood pressure, mean arterial pressure, heart rate at rest and/or during stress, parameters derived from an ECG trace (e.g., QRS duration, R-R interval, etc.), past history of heart disease, past history of valve dysfunction, past history of valve repair or replacement, body mass index (BMI), body surface area (BSA), weight, height, age, and sex. The features for the patient's past history may be binary, indicating that there is a past history or not, or categorical, providing further indication of a category of the past history.)

Consider Claims 3 and 15. 
The combination of Prisk and Sharma teaches: 3. The method of claim 1, wherein the 4D convolutional neural network comprises spatial information and temporal information. / 15. The system of claim 13, wherein the 4D convolutional neural network comprises spatial information and temporal information. (Sharma: [0081] According to another embodiment of the present invention, instead of extracting features from the medical image data, a machine learning algorithm is applied directly on the image voxels ( or sets of voxels or volume patches) to learn the association between those voxels and the hemodynamic quantity of interest ( e.g., FFR). In this embodiment, the problem of calculating FFR (or other hemodynamic quantities of interest can be solved in two phases. In the first phase, anatomically significant image patches are localized in an input 3D medical image. The image patches of interest can be localized using Marginal Space Deep Learning (MSDL) or Marginal Space Deep Regression (MSDR), which are machine learning methods that train a series of deep neural networks to detect the image patches of interest in a series of marginal parameter spaces with increasing dimensionality. In the second phase, for each image patch containing a stenosis along with other overlapping patches containing the rest of the coronary anatomy, a regressor trained using a deep neural network is used to computer an FFR value specific to that stenosis. The process is then repeated for each steno sis within the coronary tree as necessary. [0082] FIG. 10 illustrates a method for determining FFR using trained deep neural networks applied directly to medical image data of the patient. Referring to FIG. 10, at step 1002, medical image data of the patient is received.)

Consider Claims 4 and 16.
The combination of Prisk and Sharma teaches: 4. The method of claim 1, wherein the 4D convolution neural network comprises at least one of a convolutional, a pooling, a non-linear, and a fully-connected layer. / 16. The system of claim 13, wherein the 4D convolution neural network comprises at least one of a convolutional, a pooling, a non-linear, and a fully-connected layer. (Sharma: [0087] For the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN), stacked restricted Boltzmann machine (RBM), or stacked auto-encoders (AE). In the case of RBM or AE, we can pre-train the networks in an unsupervised manner using all of the available images (not annotated) to determine the representative features that characterize the class of data from a large database, prior to supervised training using the subset of annotated training images. In an advantageous embodiment, the deep neural network is trained using a stacked denoising auto-encoder (DAE) in two stages. The first stage is unsupervised where each layer of the multi-layer deep neural network is trained to reconstruct the input. In this stage, a virtual layer similar to the input is added to the output and the error to the input is minimized in this virtual layer. The second stage is supervised and the whole network error is minimized relative to the output training data starting from the pre-trained network weights. One characteristic of the DAE is that it randomly drops a certain percentage (up to 50%) of the inputs during training, which significantly increases the robustness of the resulting regressor. The output parameter space can be either directly regressed using a linear function or it can be discretized relative to the parameter range as solved as a multiclass classification problem. The second formulation has an advantage that it can directly encode the output probability and can generate multiple hypotheses.)

Consider Claims 5 and 16. 
The combination of Prisk and Sharma teaches: 5. The method of claim 4, wherein the 4D convolution neural network further comprises a non-linear layer inserted between each of the convolutional layer and the pooling layer. / 16. The system of claim 15, wherein the 4D convolution neural network further comprises a non-linear layer is inserted between each of the convolutional layer and the pooling layer. (Sharma: [0087] For the deep neural network architecture and training, various types of neural networks can be used, such as convolutional neural networks (CNN), stacked restricted Boltzmann machine (RBM), or stacked auto-encoders (AE). In the case of RBM or AE, we can pre-train the networks in an unsupervised manner using all of the available images (not annotated) to determine the representative features that characterize the class of data from a large database, prior to supervised training using the subset of annotated training images. In an advantageous embodiment, the deep neural network is trained using a stacked denoising auto-encoder (DAE) in two stages. The first stage is unsupervised where each layer of the multi-layer deep neural network is trained to reconstruct the input. In this stage, a virtual layer similar to the input is added to the output and the error to the input is minimized in this virtual layer. The second stage is supervised and the whole network error is minimized relative to the output training data starting from the pre-trained network weights. One characteristic of the DAE is that it randomly drops a certain percentage (up to 50%) of the inputs during training, which significantly increases the robustness of the resulting regressor. The output parameter space can be either directly regressed using a linear function or it can be discretized relative to the parameter range as solved as a multiclass classification problem. The second formulation has an advantage that it can directly encode the output probability and can generate multiple hypotheses.)

Consider Claim 6. The combination of Prisk and Sharma teaches: The method of claim 1, wherein the method further comprises generating at least one input patch defined by a slice number, a width, a height, and a volume number for each modeled voxel. (Sharma: [0081] According to another embodiment of the present invention, instead of extracting features from the medical image data, a machine learning algorithm is applied directly on the image voxels ( or sets of voxels or volume patches) to learn the association between those voxels and the hemodynamic quantity of interest ( e.g., FFR). In this embodiment, the problem of calculating FFR (or other hemodynamic quantities of interest can be solved in two phases. In the first phase, anatomically significant image patches are localized in an input 3D medical image. The image patches of interest can be localized using Marginal Space Deep Learning (MSDL) or Marginal Space Deep Regression (MSDR), which are machine learning methods that train a series of deep neural networks to detect the image patches of interest in a series of marginal parameter spaces with increasing dimensionality. In the second phase, for each image patch containing a stenosis along with other overlapping patches containing the rest of the coronary anatomy, a regressor trained using a deep neural network is used to computer an FFR value specific to that stenosis. The process is then repeated for each steno sis within the coronary tree as necessary. [0082] FIG. 10 illustrates a method for determining FFR using trained deep neural networks applied directly to medical image data of the patient. Referring to FIG. 10, at step 1002, medical image data of the patient is received.)

Consider Claim 7. The combination of Prisk and Sharma teaches: The method of claim 6, wherein the method further comprises providing the at least one input patch to the 4D convolutional neural network to extract the spatio-temporal features. (Sharma: [0081] According to another embodiment of the present invention, instead of extracting features from the medical image data, a machine learning algorithm is applied directly on the image voxels ( or sets of voxels or volume patches) to learn the association between those voxels and the hemodynamic quantity of interest ( e.g., FFR). In this embodiment, the problem of calculating FFR (or other hemodynamic quantities of interest can be solved in two phases. In the first phase, anatomically significant image patches are localized in an input 3D medical image. The image patches of interest can be localized using Marginal Space Deep Learning (MSDL) or Marginal Space Deep Regression (MSDR), which are machine learning methods that train a series of deep neural networks to detect the image patches of interest in a series of marginal parameter spaces with increasing dimensionality. In the second phase, for each image patch containing a stenosis along with other overlapping patches containing the rest of the coronary anatomy, a regressor trained using a deep neural network is used to computer an FFR value specific to that stenosis. The process is then repeated for each steno sis within the coronary tree as necessary. [0082] FIG. 10 illustrates a method for determining FFR using trained deep neural networks applied directly to medical image data of the patient. Referring to FIG. 10, at step 1002, medical image data of the patient is received.)

Consider Claim 8. The combination of Prisk and Sharma teaches: The method of claim 1, wherein the method further comprises computing, using a classifier layer in the 4D convolution neural network, at least one probability of infarction based on the spatio-temporal features extracted. (Sharma: [0090] At step 1204, a first deep neural network is trained to detect position candidates. In a possible implementation, the first deep neural network may be a discriminative deep neural network that inputs voxels of an image as hypotheses and for each voxel calculates a probability that an image patch centered at the voxel is the object of interest. In another possible implementation, the first deep neural network may train a regressive function that inputs voxels of an image as hypotheses calculates a difference vector for each input resulting in a predicted position calculated for each input voxel. At step 1206, training samples are passed through the trained first deep neural network and a number of best position candidates are kept, [0091]-[0096])

Consider Claims 9 and 18. 
The combination of Prisk and Sharma teaches: 9. The method of claim 8, wherein the method further comprises generating a probability map using the at least one probability computed. / 19. The system of claim 18, wherein the processor is further programmed to generate a probability map using the at least one probability computed for each of plurality of selected voxels. (Sharma: [0089]-[0095], [0094] At step 1216, a third deep neural network is trained to detect a full parameter set (position-orientation-scale) of the object of interest. In a possible implementation, the third deep neural network may be a discriminative deep neural network that inputs image patches of an image corresponding to the hypotheses in the position-orientation-scale search space and for each image patch calculates a probability that the image patch is the object of interest. In another possible implementation, the third deep neural network may train a regressive function that inputs image patches of an image corresponding to the hypotheses in the position-orientation scale search space and calculates a difference vector in the position-orientation-scale parameter space for each input resulting in a predicted position, orientation, and scale and a corresponding image patch in the image. [0095] In step 1004 of FIG. 10, when an input medical image of a patient is received, the trained deep neural networks are used to detect the image patches corresponding to the stenosis and coronary tree anatomy. The process for detecting the target object parameters is similar to the training process. The set of generated hypotheses is propagated through the trained deep neural networks and iteratively refined through the marginal spaces, resulting in position, orientation, and scale parameters defining each target image patch.)

Consider Claims 10 and 21.
The combination of Prisk and Sharma teaches: 10. The method of claim 1, wherein the method further comprises determining a condition of the subject based on the at least one perfusion parameter. / 21. The system of claim 11, wherein the processor is further programmed to determine a condition of the subject based on the at least one perfusion parameter. (Prisk: [0063] For each voxel, a VA/Q ratio can be calculated by dividing the resultant VA image data ( e.g., image (303)) by the quantitative value of perfusion in a voxel from an image ( e.g., image ( 401 )), e.g., from quantitative perfusion data measured using the ASL technique in process (230). V A/Q can be determined for each voxel, which is represented in Eq. (2): VA/Q[SV/x(l-density)/ASL] x fB (2) where V A/Q represents a quantitative ratio of alveolar ventilation to perfusion and ASL represents quantitative perfusion data. From Eq. (2), VA/Q is represented in units of [mL (fresh gas)]/[mL (blood)]. [0064] Process (240) can further include a process to evaluate spatial distribution of VA, Q and V A/Q ratios, the relationship of a(V AIQ), the standard deviation (SD) of VA/Q ratios in logarithmic space, and a(VA) and o(Q), the SD of the individual ventilation and perfusion distributions (e.g., in 2D) logarithmic space. For example, after calculating the voxel by voxel V A/Q ratio, some 5000-7000 points may be left, which can then be probed in a variety of ways. For example, plots of regional VA versus Q can be generated and the histograms of the individual distributions (VA, Q, and VA/Q) can be quantified. The correlation (r) between regional V A/Q and VA and Q can be calculated. Sharma: [0022]-[0024], [0022] Fractional Flow Reserve (FFR) is a functional measure for determining the hemodynamic significance of a coronary stenosis. FFR is defined as the fraction of the flow in the stenosed vessel to the flow in a normal vessel, both of which are determined at maximal hyperemia. In particular, FFR can be expressed as: Equation 1. Here, max refers to the maximal hyperemia condition. The Normal vessel is hypothetical (i.e., if the stenosis is not present). Since such as normal vessel is not present, an alternate pressure-based formulation is typically used for quantifying FFR. Due to the coronary auto-regulation mechanism, the resting flow remains constant in a range of perfusion pressures. Auto-regulation is achieved by lowering the microvascular resistance. In order to calculate FFR via pressure measurements, one needs to operate in the maximal hyperemia regime, where the pressure is directly proportional to the flow (since the myocardial resistance is now fixed at its lowest value and can change no further). As a result, flow-rate terms can be substituted by appropriate perfusion pressure terms, all of which can be measured in the stenosed vessel, with no need for the hypothetical normal vessel. )

Consider Claims 11 and 20.
The combination of Prisk and Sharma teaches: 11. The method of claim 1, wherein the at least one perfusion parameter comprises at least one of a blood volume ("BV"), a blood flow ("BF), a mean transit time ("MTT"), a time-to-peak ("TTP"), a time-to-maximum ("Tmax"), a maximum signal reduction ("MSR"), and a first moment ("FM"). / 20. The system of claim 13, wherein the at least one perfusion parameter comprises at least one of a blood volume ("BV"), a blood flow ("BF"), a mean transit time ("MTT"), a time-to-peak ("TTP"), a time-to-maximum ("Tmax"), a maximum signal reduction ("MSR"), and a first moment ("FM"). (Prisk: [0063] For each voxel, a VA/Q ratio can be calculated by dividing the resultant VA image data ( e.g., image (303)) by the quantitative value of perfusion in a voxel from an image ( e.g., image ( 401 )), e.g., from quantitative perfusion data measured using the ASL technique in process (230). V A/Q can be determined for each voxel, which is represented in Eq. (2): VA/Q[SV/x(l-density)/ASL] x fB (2) where V A/Q represents a quantitative ratio of alveolar ventilation to perfusion and ASL represents quantitative perfusion data. From Eq. (2), VA/Q is represented in units of [mL (fresh gas)]/[mL (blood)]. [0064] Process (240) can further include a process to evaluate spatial distribution of VA, Q and V A/Q ratios, the relationship of a(V AIQ), the standard deviation (SD) of VA/Q ratios in logarithmic space, and a(VA) and o(Q), the SD of the individual ventilation and perfusion distributions (e.g., in 2D) logarithmic space. For example, after calculating the voxel by voxel V A/Q ratio, some 5000-7000 points may be left, which can then be probed in a variety of ways. For example, plots of regional VA versus Q can be generated and the histograms of the individual distributions (VA, Q, and VA/Q) can be quantified. The correlation (r) between regional V A/Q and VA and Q can be calculated. Sharma: [0022]-[0024], [0022] Fractional Flow Reserve (FFR) is a functional measure for determining the hemodynamic significance of a coronary stenosis. FFR is defined as the fraction of the flow in the stenosed vessel to the flow in a normal vessel, both of which are determined at maximal hyperemia. In particular, FFR can be expressed as: Equation 1. Here, max refers to the maximal hyperemia condition. The Normal vessel is hypothetical (i.e., if the stenosis is not present). Since such as normal vessel is not present, an alternate pressure-based formulation is typically used for quantifying FFR. Due to the coronary auto-regulation mechanism, the resting flow remains constant in a range of perfusion pressures. Auto-regulation is achieved by lowering the microvascular resistance. In order to calculate FFR via pressure measurements, one needs to operate in the maximal hyperemia regime, where the pressure is directly proportional to the flow (since the myocardial resistance is now fixed at its lowest value and can change no further). As a result, flow-rate terms can be substituted by appropriate perfusion pressure terms, all of which can be measured in the stenosed vessel, with no need for the hypothetical normal vessel. )

Consider Claim 12. The combination of Prisk and Sharma teaches: 12. The method of claim 1, wherein the imaging system includes a magnetic resonance imaging system. (Sharma: [0028] Referring to FIG. 1, at step 100, training data is received. The training data is a database of stenoses from multiple patients, with each stenosis having a ground truth FFR value. The ground truth FFR value for each stenosis can be an invasively measured FFR value. FIG. 2 illustrates a framework for implementing the method of FIG. 1 according to an embodiment of the present invention. As shown in FIG. 2, the training data 200 can include anatomical data 202, functional data 204, and demographic data 206 for each training instance, as well as the ground truth measured FFR value 208 for each training instance. The anatomical data 202 can include one or more medical images of the stenosis. For example, the anatomical data 202 can include medical imaging data obtained using one or more medical imaging modalities, such as Computed Tomography (CT), X-ray angiography, Magnetic Resonance Imaging (MRI), Ultrasound, IntraVascular Ultrasound (IVUS), Optical Coherence Tomography (OCT), etc. The functional data 204 can include functional measurements, such as blood pressure, heart rate, and ECG measurements, as well as data relating to one or more medical imaging tests for a patient, such as data from a perfusion scan (e.g., SPECT, PET, etc.) or data related to contrast agent propagation in medical images. The demographic data 206 can include demographic information, such as age, gender, height, and weight, etc. Although not shown in FIG. 2, the training data can also include various other types of data, such as in-vitro diagnostics data, genotype of the patient, lifestyle factors of the patient, and patient history. Prisk: [0072] In one example, following a sudden change in inspired fraction of 0 2 (F 1 0 2 ), the rate of change of the alveolar 0 2 concentration is a function of the local specific ventilation, e.g., lung units with higher specific ventilation reach a new equilibrium faster than units with lower specific ventilation. The time it takes to reach a new equilibrium is a measure of the local specific ventilation. This time can be reflected in the MR images. [0073] Exemplary Lung Unit Model and Simulated Data [0074] An exemplary model of a lung unit is disclosed that can be used to translate the MRI signal rise time into a quantification of specific ventilation. The exemplary model of a lung unit corresponds to the voxel size measured with the MRI.)

Consider Claim 21. The combination of Prisk and Sharma teaches: The system of claim 13, wherein the processor is further programmed to generate at least one image by the at least one perfusion parameter computed for each of a plurality of selected voxels. (Prisk: [0063] For each voxel, a VA/Q ratio can be calculated by dividing the resultant VA image data ( e.g., image (303)) by the quantitative value of perfusion in a voxel from an image ( e.g., image ( 401 )), e.g., from quantitative perfusion data measured using the ASL technique in process (230). V A/Q can be determined for each voxel, which is represented in Eq. (2): VA/Q[SV/x(l-density)/ASL] x fB (2) where V A/Q represents a quantitative ratio of alveolar ventilation to perfusion and ASL represents quantitative perfusion data. From Eq. (2), VA/Q is represented in units of [mL (fresh gas)]/[mL (blood)]. [0064] Process (240) can further include a process to evaluate spatial distribution of VA, Q and V A/Q ratios, the relationship of a(V AIQ), the standard deviation (SD) of VA/Q ratios in logarithmic space, and a(VA) and o(Q), the SD of the individual ventilation and perfusion distributions (e.g., in 2D) logarithmic space. For example, after calculating the voxel by voxel V A/Q ratio, some 5000-7000 points may be left, which can then be probed in a variety of ways. For example, plots of regional VA versus Q can be generated and the histograms of the individual distributions (VA, Q, and VA/Q) can be quantified. The correlation (r) between regional V A/Q and VA and Q can be calculated. Sharma: [0096] Returning to FIG. 10, at step 1006, an FFR value is determined for the steno sis by applying a trained deep neural network regressor directly to the detected image patches. The machine learning algorithm in this case is directly applied on the detected image patches, which contain the original structure of the medical image along with the associated label from step 1004. In training the deep neural network regressor used in step 1006, the goal is to learn the association between those image patches and the hemodynamic quantity of interest for specific stenosis (e.g., FFR or pressure drop). Using such an approach, it is not necessary to first extract anatomical features (such as radius of the stenosis, length of the stenosis, etc.) from the images. [0097] FIG. 13 illustrates applying a trained deep neural network regressor to image patches to determine an FFR value for a stenosis according to an embodiment of the present invention. [0099] In step 1006 of FIG. 10, once the image patches are detected in step 1004, the trained deep neural network regressor is applied directly to the detected image patches, which results in a stenosis specific FFR value for each stenosis. [0100] Returning to FIG. 10, at step 1008, the FFR value is output. For example, the FFR value can be displayed on a display device of a computer system. The FFR value can also be stored on a memory or storage of a computer system.)

Consider Claim 22. The combination of Prisk and Sharma teaches: 22. The system of claim 13, wherein the processor is further programmed to determine a condition of the subject based on the at least one perfusion parameter. (Prisk: [0063] For each voxel, a VA/Q ratio can be calculated by dividing the resultant VA image data ( e.g., image (303)) by the quantitative value of perfusion in a voxel from an image ( e.g., image ( 401 )), e.g., from quantitative perfusion data measured using the ASL technique in process (230). V A/Q can be determined for each voxel, which is represented in Eq. (2): VA/Q[SV/x(l-density)/ASL] x fB (2) where V A/Q represents a quantitative ratio of alveolar ventilation to perfusion and ASL represents quantitative perfusion data. From Eq. (2), VA/Q is represented in units of [mL (fresh gas)]/[mL (blood)]. [0064] Process (240) can further include a process to evaluate spatial distribution of VA, Q and V A/Q ratios, the relationship of a(V AIQ), the standard deviation (SD) of VA/Q ratios in logarithmic space, and a(VA) and o(Q), the SD of the individual ventilation and perfusion distributions (e.g., in 2D) logarithmic space. For example, after calculating the voxel by voxel V A/Q ratio, some 5000-7000 points may be left, which can then be probed in a variety of ways. For example, plots of regional VA versus Q can be generated and the histograms of the individual distributions (VA, Q, and VA/Q) can be quantified. The correlation (r) between regional V A/Q and VA and Q can be calculated. Sharma: [0022] Fractional Flow Reserve (FFR) is a functional measure for determining the hemodynamic significance of a coronary stenosis. FFR is defined as the fraction of the flow in the stenosed vessel to the flow in a normal vessel, both of which are determined at maximal hyperemia Normal vessel is hypothetical (i.e., if the stenosis is not present). Since such as normal vessel is not present, an alternate pressure-based formulation is typically used for quantifying FFR. Due to the coronary auto-regulation mechanism, the resting flow remains constant in a range of perfusion pressures. Auto-regulation is achieved by lowering the microvascular resistance. In order to calculate FFR via pressure measurements, one needs to operate in the maximal hyperemia regime, where the pressure is directly proportional to the flow (since the myocardial resistance is now fixed at its lowest value and can change no further). As a result, flow-rate terms can be substituted by appropriate perfusion pressure terms, all of which can be measured in the stenosed vessel, with no need for the hypothetical normal vessel. [0100]-[0101])

Consider Claim 23. The combination of Prisk and Sharma teaches: 23. The system of claim 13, wherein the 4D convolutional neural network is configured to capture spatial for each modeled voxel in three dimensions ("3D") and capture temporal information of each modeled voxel in a fourth dimension of the 4D convolutional neural network. (Sharma: [0089]-[0097], [0089] FIG. 12 illustrates a method of training series of deep neural networks for object detection according to an embodiment of the present invention. The method of FIG. 12 can be used to train deep neural networks for detecting the image patches corresponding to the stenosis and coronary tree anatomy. Referring to FIG. 12, at step 1202, training images are received. In particular, a plurality of training images are loaded from a database. At least a subset of the training images are annotated with the pose (position, orientation, and scale) of the object of interest. The training images may also include non-annotated images as well. Prisk: [0034]-[0036], [0065] FIGS. 5A and 5B show two exemplary plots of the spatial distribution of VA, Q and V A/Q for two healthy normal subjects. Plot (501) shown in FIG. SA features spatial distribution of VA, Q and V A/Q of one normal healthy subject. Plot (502) shown in FIG. 5B features spatial distribution of VA, Q and VA/Q of the other normal healthy subject. The diagonal red line (510) represents a VA/Q ratio of 1. Voxels above line (510) have a V A/Q ratio above 1 (e.g., 'higher' VA/Q ratio). Voxel points below line (510) have a 'lower' VA/Q ratio. Plot (501) and plot (502) exhibit the overall VA/Q distribution slightly above 1, in which the majority of points range between a VA/Q ratio of0.5 and 3. The range of VA/Q ratios can be considered important because it can be shown that this is the range of V A/Q ratios consistent with normal blood oxygenation and thus representing optimal V A/Q matching.)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Rooney; William et al., US 20150141804 A1, HIGH-RESOLUTION METABOLIC NEUROIMAGING
Enzmann; Dieter et al., US 10438347 B2, Automated quality control of diagnostic radiology

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

November 19, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662